     Case 2:20-mj-02910-DUTY Document 18-1 Filed 07/14/20 Page 1 of 2 Page ID #:207



 1    NICOLA T. HANNA
      United States Attorney
 2    BRANDON D. FOX
      Assistant United States Attorney
 3    Chief, Criminal Division
      MACK E. JENKINS (Cal. Bar No. 242101)
 4    Assistant United States Attorney
      Chief, Public Corruption & Civil Rights Section
 5    VERONICA DRAGALIN (Cal. Bar No. 281370)
      Assistant United States Attorney
 6    Public Corruption & Civil Rights Section
           1500 United States Courthouse
 7         312 North Spring Street
           Los Angeles, California 90012
 8         Telephone: (213) 894-2091/0647
           Facsimile: (213) 894-6436
 9         E-mail:    Mack.Jenkins@usdoj.gov
                      Veronica.Dragalin@usdooj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                            UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15               Plaintiff,                    [PROPOSED] ORDER CONTINUING POST-
                                               INDICTMENT ARRAIGNMENT DATE FOR
16                     v.                      DEFENDANT JOSE LUIS HUIZAR

17    JOSE LUIS HUIZAR,                        NEW PIA DATE:              07/31/2020
18               Defendant.

19

20         Upon stipulation of the parties, the United States of America,
21    by and through its counsel of record, Assistant United States
22    Attorneys Mack E. Jenkins and Veronica Dragalin, and defendant, JOSE
23    LUIS HUIZAR, both individually and by and through his counsel of
24    record, Vicki Podberesky and Mary Carter Andrues, and good cause
25    //
26    //
27    //
28
     Case 2:20-mj-02910-DUTY Document 18-1 Filed 07/14/20 Page 2 of 2 Page ID #:208



 1    appearing, IT IS ORDERED THAT Post-Indictment Arraignment in the

 2    above-entitled case is continued to July 31, 2020 at 11:30 a.m.

 3

 4

 5     DATE                                    HONORABLE STEVE KIM
                                               UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
